Title: From George Washington to Benjamin Tallmadge, 28 November 1780
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dear Sir;
                            Morris Town 28 Novr 1780
                        
                        Both your letters of the 25th came to my hands this day. I received with much pleasure the report of your
                            successful enterprise upon Fort St George and the Vessel with Stores in the Harbour—and was particularly well pleased with
                            the destruction of the Hay; which must, I should conceive, be severely felt by the Enemy at this time.
                        I beg of you to accept my thanks for your judicious planning, and spirited execution of this business—and
                            that you will offer them to the Officers and Men who shared the honors of the enterprize with you.The gallant behaviour of
                            Mr Muirson gives him a fair claim to an appointment in the Second Regimt of Dragoons, or any other of the State to which
                            he belongs, where there is a vacancy, and I have no doubt of his meeting with it accordingly if you will make known his
                            merit with these Sentiments in his favor.
                        You have my free consent to reward your gallant party with the little booty they were able to bring from the
                            Enemy’s Works. With much esteem and regard I am—Dr Sir Yr most Obedt Servt
                        
                            Go: Washington
                        
                    